Opinion issued September 4, 2003









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00717-CR
____________

TEODORO MARTINEZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 240th District Court
Fort Bend County, Texas
Trial Court Cause No. 37164



MEMORANDUM  OPINION
	The State filed a motion to dismiss the above-referenced appeal, arguing
that we lack jurisdiction.  We agree that we are without jurisdiction to entertain the
appeal.
	Appellant was sentenced in this case on January 27, 2003.  No motion for
new trial was filed.  The deadline for filing notice of appeal was therefore February
26, 2003, 30 days after sentencing.  See Tex. R. App. P. 26.2(a)(1).  Notice of appeal
was filed on July 1, 2003, more than four months after the deadline.  Appellant's
counsel filed a motion for extension of time to file notice of appeal in this Court on
July 28, 2003.  However, a motion for extension of time to file notice of appeal must
be filed within 15 days after the deadline for filing the notice of appeal.  Tex. R. App.
P. 26.3.  The motion for extension of time to file notice of appeal is therefore denied.
	We also note that the trial court made written findings that there were no
pretrial written motions, that the court did not give permission to appeal, and that the
court did not exceed the plea bargain agreement in assessing punishment.  See Tex.
R. App. P. 25.2(a), (d).
	Accordingly, the State's motion is granted.  We dismiss the appeal for lack
of jurisdiction.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Tex. R. App. P. 25.2(a).
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).